DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a non-final in response to the Amendments and Remarks filed on 08/27/2021. 
Claims 3 and 9 were cancelled. 
Claims 1-2, 4-8, and 10-15 are now pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0249942 A1 to Green in view of U.S. Patent Application Publication 2013/0162639 A1 to Muench. 

Regarding Claim 1, and similarly recited Independent Claims 7, 13, and 14-15, Green discloses  (Previously Presented) a method for controlling a movement of a virtual object in Augmented Reality (AR), … an apparatus for controlling the movement of a virtual object in Augmented Reality (AR), comprising a hardware processor coupled with a memory and configured to execute program components stored on the memory ([0008], discloses augmented reality processing unit 10), wherein the program components comprise:  
generating a virtual moving area within a current image capture range of a control device (fig. 1 depicts reference frame 14; [0005], [0009] discloses reference frame 14 of the captured space is a known space for which a coordinate system or set of axes may be applied to an image captured in the space to measure the position, orientation, and other properties of spectacles or other objects within the reference frame of the captured image.  Moreover, the reference frame 14 of the captured image may also include an observational reference frame where the state of motion of an object is identified and tracked; [0011] discloses sensing device 16 for capturing images within the reference frame 14); 


generating a virtual object in the virtual moving area ([0005], [0011], [0023], [0025] discloses the sensing device 16 captures images within the reference frame 14 for locating the spectacles 12 therein.  Capturing images within the vehicle allows the processing unit 10 to spatially locate and localize the spectacles 12 within the reference frame 14 of the captured image; the reference frame 14 of the captured space is a known space for which a coordinate system or set of axes may be applied to an image captured in the space to measure the position, orientation, and other properties of spectacles or other objects within the reference frame of the captured image); and 

adjusting a position of a virtual identifier in the virtual moving area according to a real movement of the control device ([0004]-[0005], [0009], [0016], [0025] discloses he localization of the spectacles 12 within the reference frame 14 of the captured image provides the basis for generating the augmented reality environment and executing the commands of the driver within augmented reality environment.  Knowing the exact location of the spectacles 12 and their orientation allows the processing system to know what displays and controls the driver is intending to enable, view, and actuate at precise locations; Virtual displays may also be generated when the user enables a display through a user action.  For example, vehicle accessory controls such as HVAC controls will be made visible upon a driver interacting with a respective region of the reference frame captured by the sensing device); and 

wherein generating the virtual object in the virtual moving area comprises: 
selecting a reference identifier on the control device ([0012], spectacles 12 include markings); taking the reference identifier as a starting point, intersecting light emitted along the image capture direction with the real plane to obtain an intersection point, and setting the intersection point of the 

However, Green does not disclose: 
… guiding the virtual object to virtually move according to the virtual identifier. 
In a related invention, Muench discloses a system for generating augmented reality with a display of a vehicle. Muench discloses guiding the virtual object to virtually move according to the virtual identifier (fig. 1, [0045] discloses creation of a virtual object within a virtual reality/augmented reality environment and movement of that object according to a virtual identifier;  at least one of virtual objects 52, 53 may be a virtual element 52 being controlled within virtual space 31.  In one embodiment in FIG. 1, the controlled virtual element 52 may be embodied as crosshairs whose 

Green discloses an augmented reality system includes a vision output device for displaying virtual images.  The vision output device is captured within the image.  A processing unit identifies the vision output device within the reference frame of the captured image and localizes the vision output device within the reference frame of the captured image for identifying an absolute position and orientation of the vision output device within the reference frame of the captured image.  Muench discloses a method and system for generating augmented reality with a display of a vehicle is provided.  The method comprises recording an image of an environment of the vehicle in the form of image data, determining a virtual space in three dimensions from the image data, and detecting a real object in the image data.  The method further comprises adding a virtual element to the three-dimensional virtual space, and controlling the virtual element in the three-dimensional virtual space based on a user input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement features of the virtual object as disclosed in Muench with the augmented reality system of Green in order to improve upon the control features of the display as the user interacted with the object (Muench, [0012, [0019]).










Allowable Subject Matter

Claims 2, 4-5, 6, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments/Remarks

Applicant’s arguments filed 08/27/2021 have been fully considered.  but they are not persuasive. As an initial matter, the 35 U.S.C. 101 rejection of claim 13 is hereby withdrawn. The Office Action dated 12/15/2021 is also withdrawn as it was sent out in error. It is a duplicate of a previous Office Action. An updated search was completed, and a new Office Action is set forth above regarding the prior art rejection of the claims. Therefore, the previous indication of allowability of the Independent Claims has also been withdrawn.  

Conclusion
Claims 1-2, 4-8, and 10-15 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715